PER CURIAM
Appellant seeks reversal of a judgment committing him to the Oregon Health Authority for a period not to exceed 180 days. ORS 426.130(1)(a)(C). He contends that, contrary to the trial court’s ruling, the state failed to prove by clear and convincing evidence that he suffered from a mental disorder. ORS 426.005(1)(f). The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse the commitment judgment.
Reversed.